            Case 1:20-cv-07425-ALC Document 11 Filed 12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                12/28/2020
SOUTHERN DISTRICT OF NEW YORK

 JOSUE ROMERO, on behalf of himself and all
 others similarly situated,

                                   Plaintiff,                    20-cv-07425 (ALC)
                       -against-                                 ORDER OF DISCONTINUANCE
 WEIMAN PRODUCTS, LLC,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty (30) days.

SO ORDERED.

Dated:      December 28, 2020
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
